Citation Nr: 1425984	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine degenerative disc disease (DDD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for migraine headaches as secondary to the service-connected disability of cervical spine DDD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.  At the June 2013 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of service connection for disability exhibited by headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The veteran expressed his desire to withdraw his appeal of his claim of entitlement to an increased evaluation for cervical spine DDD, before a decision by the Board was issued on this particular issue.
CONCLUSION OF LAW

The appeal with regard to the claim of entitlement to an increased evaluation for cervical spine DDD has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the June 2013 hearing, the Veteran stated that he no longer wished to pursue his claim for cervical spine DDD.  As of June 2013, the Board had not yet promulgated a final decision on the veteran's appeal of that claim.

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105 (West 2002).

Because the veteran has clearly expressed his desire to terminate his appeal for this benefit and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal has been satisfied.  38 C.F.R. § 20.204 (2002).  Accordingly, further action by the Board on this particular matter is not appropriate and the veteran's appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).


REMAND

The Veteran maintains that he suffers from headaches secondary to his cervical degenerative disc disease.  On December 2009 VA examination, the examiner opined that the Veteran's current migraine headaches are not secondary to his cervical DDD because cervical DDD is not an etiology of migraine headaches as migraines are caused by a membrane defect within the brain.

On June 2012 VA examination in connection for the Veteran's increased rating claim for his cervical spine DDD, the examiner briefly noted that the occipital portion of the Veteran's headaches are attributable to his cervical spine DDD.  Consequently, the Veteran asserted at his June 2013 Board hearing that he was misdiagnosed for migraine headaches, and believes his headaches fall under the occipital neuralgia or occipital headaches categories.  In support, the Veteran submitted articles which state that occipital neuralgia is a commonly missed headache diagnosis.  It can mimic migraine headaches, but does not respond to standard migraine medications.  

On remand, a new examination should be scheduled to determine what type of headaches the Veteran has, and whether they are etiologically related to the Veteran's cervical spine DDD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records regarding the Veteran's headaches from all appropriate VA medical facilities and associate them with the claims file.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate examination for his claimed headaches.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should review the file including the entirety of this remand, eliciting a history directly from the Veteran, and conduct a thorough physical examination, as well as any diagnostic studies deemed necessary.  

For each disability exhibited by headaches, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it is caused or aggravated by the service-connected cervical spine DDD.  If aggravated, specify the baseline of headache disability prior to aggravation, and the permanent, measurable increase in headache disability resulting from the aggravation.  A thorough rationale should be included and the December 2009 and June 2012 seemingly conflicting opinions should be reconciled.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



